DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 02/11/2022.

Response to Amendment
The amendment filed 01/31/2022 has been entered. Claims 1-19 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 01/31/2022, with respect to the 101 rejection have been fully considered and are not persuasive.
Applicant argues (pages 9-10)
The claims do not recite an abstract idea under Step 2A - Prong One. 
(Currently Amended) A method for subnetwork sampling, performed by a device for subnetwork sampling, applicable to a hypernetwork topology, the hypernetwork … recited method is performed by "a device for subnetwork sampling," which is a physical hardware, the above-recited steps do not involve "concepts performed in the human mind.
In response
Please see the 101 rejection below.

Applicant argues (pages 11-13)
The claims recite a practical application under Step 2A - Prong Two
Applicant's claims 7 and 14 recites an improved device and method for subnetwork sampling. Applicant's Specification2 explains that: [0021] …, [0022] …, 
In response
Applicant using paragraphs 0021-0022 to introduce conventional NAS methods which require additional time and operation cost, then stated that the method of claim 1 solves the problem of the conventional NAS methods. However, claim 1 simply recites the steps of selecting a substructure a an N-th layer, determining a selected substructure A(N-1) of an (N-1 )-th layer, determining from the substructure A(N), a BN module C(B) in one-to-one correspondence with the substructure A(N-1), and adding the substructure A(N) into a subnetwork through the BN module C(B). The claim recites the concept of selecting and adding a substructure A(N) into a subnetwork through the BN module without defining the substructure A(N), and detailing how adding the substructure A(N) into a subnetwork results to require no additional training time and/or saving cost, and the steps of (selecting, determining, determining and adding) recite in claim 1 can be performed in a human mind (please see the 101 rejection below).

Applicant argues (pages 13-14)
The claims, as a whole, recite "significantly more" under Step 2B.
 [i]n a Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with … The Examiner has not provided any evidence showing that the methods recited in independent claims 1, 7, 8, and 14 are "well-understood, routine, conventional activity.
In response
Beside the steps that can be perform in a human mind, the claim recites an additional element “a device for network sampling”. The additional elements of “the device” amount to no more than mere instructions to apply the exception using the generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (please see the 101 rejection below).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more.
Regarding claims 1-6, 8-13, 15-19,
(Independent claim)
With regards to claim 1 / 8, the claim recites method I system, which falls into one of the statutory categories.
2A - Prong 1: Claim 1, in part, recites" ... subnetwork sampling, performed by a device for subnetwork sampling, applicable to a hypernetwork topology, the hypernetwork topology comprising n layers, each layer comprising at least two substructures, each substructure comprising a batch normalization (BN) module in one- to-one correspondence with a substructure of a closest upper layer, n>0 and n being a positive integer, the method comprising: 
selecting a substructure A(N) of an N-th layer, 1>N>n; 
determining a selected substructure A(N-1) of an (N-1)-th layer; 
determining, from the substructure A(N), a BN module C(B) in one-to-one correspondence with the substructure A(N-1) ; and 
adding the substructure A(N) into a subnetwork through the BN module C(B) wherein the subnetwork is directly used for a neural architecture search (NAS).  (mental process), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, "sampling", "selecting", "determining", "adding" in the limitation citied above could be performed by a human mind (e.g., a human data analyzer could analyze data to prepare data processing models in a weighted dependency graph to track dependency of parameters), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, "Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation". If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A - Prong 2: This judicial exception is not integrated into a practical application. In particular, claim 1 / 8 recites the additional elements: generic computer elements (like a computer with memory to execute stored instructions, and a device for subnetwork sampling), which are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, additional limitation “the subnetwork is directly used for a neural architecture search (NAS)” is no more than mere instruction to select a particular data source or type of data to be manipulated, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activity is not considered to be limitation that amount to significantly more than the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional limitation of Claim 1 / 8 is directed to an abstract idea.
2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.

(Dependent claims)
Claims 2-6, 15-18 / 9-13 are dependent on claim 1 / 8 and include all the limitations of claim 1 / 8. Therefore, claims 2-6, 15-18 / 9-13 recite the same abstract ideas.
With regards to claims 2-6, 15-18 / 9-13, the claims recite additional process for handling data processing models, which under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Regarding claims 7, 14,
(Independent claim)
With regards to claim 7 / 14, the claim recites method I system, which falls into
one of the statutory categories.
2A - Prong 1: Claim 1, in part, recites"… building a hypernetwork topology, performed by a device for building a hypernetwork topology, comprising: 
building an n-layer structure, n>0 and n being a positive integer; 
arranging m substructures in each layer, m>0; -3-Application No.: 16/689,537 Attorney Docket No.: 13269.0048-00000 
for each layer, an N-th layer, of a second layer to an n-th layer, arranging m batch normalization (BN) modules in each substructure; [[and]] 
for each layer, the N-th layer, of the second layer to the n-th layer, establishing a one-to-one correspondence between each BN module and a substructure of an (N-1)-th layer; and 
building, based on the one-to-one correspondence, a hypernetwork topology for a neural architecture search (NAS).  (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, "building'', "arranging", "establishing" in the limitation citied above could be performed by a human mind (e.g., a human data analyzer could analyze data to prepare data processing models in a weighted dependency graph to track dependency of parameters), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, "Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation". If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
2A - Prong 2: This judicial exception is not integrated into a practical application.
In particular, claim 7 / 14 recites the additional elements: generic computer elements (like a computer with memory to execute stored instructions, and a device for subnetwork sampling), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, additional limitation “building, based on the one-to-one correspondence, a hypernetwork topology for a neural architecture search” is no more than mere instruction to select a particular data source or type of data to be manipulated, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activity is not considered to be limitation that amount to significantly more than the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 7 / 14 is directed to an abstract idea.
2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware computer component does not add anything significant to the abstract idea. The claim is not patent eligible.


Art Rejection Analysis
There is no art rejection for claims 1-19. When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-19.
Regarding the amended independent claim 1 / 8, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: " subnetwork sampling, performed by a device for subnetwork sampling, applicable to a hypernetwork topology, the hypernetwork topology comprising n layers, each layer comprising at least two substructures, each substructure comprising a batch normalization (BN) module in one- to-one correspondence with a substructure of a closest upper layer, n>0 and n being a positive integer, the method comprising: selecting a substructure A(N) of an N-th layer, 1>N>n; determining a selected substructure A(N-1) of an (N-1)-th layer; determining, from the substructure A(N), a BN module C(B) in one-to-one correspondence with the substructure A(N-1) ; and adding the substructure A(N) into a subnetwork through the BN module C(B) wherein the subnetwork is directly used for a neural architecture search (NAS).”
Regarding the amended independent claim 7 / 14, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: "... building an n-layer structure, n>0 and n being a positive integer; arranging m substructures in each layer, m>0;-3-Application No.: 16/689,537 Attorney Docket No.: 13269.0048-00000for each layer, an N-th layer, of a second layer to an n-th layer, arranging m batch normalization (BN) modules in each substructure; for each layer, the N-th layer, of the second layer to the n-th layer, establishing a one-to-one correspondence between each BN module and a substructure of an (N-1)-th layer; and building, based on the one-to-one correspondence, a hypernetwork topology for a neural architecture search (NAS).”  
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection tor them.

The followings are references closest to the invention claimed:
a. Birdwell et al., US-PG PUB NO. 2015/0106311 [hereafter Birdwell] teaches a method and apparatus for constructing a neuroscience-inspired artificial neural network (NIDA) or a dynamic adaptive neural network array (DANNA) or combinations of substructures thereof comprises one of constructing a substructure of an artificial neural network.
b. Socher et al., US-PG PUB NO. 2019/0213482 [hereafter Socher] teaches a method of classifying three-dimensional (3D) data includes receiving three-dimensional (3D) data and processing the 3D data using a neural network that includes a plurality of subnetworks arranged in a sequence and the data is processed through each of the subnetworks.

Examiner's Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122